Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 1 of 20 PageID 1223




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

   WILLINE BRYANT a/k/a WILLINE GRACIA
   and MAX GRACIA SR., as
   Co-Personal Representatives of
   the Estate of MAX GRACIA JR., II,

   Plaintiffs,                             CASE NO: 6:17-CV-1423-ORL-31-LRH

   v.
   ORANGE COUNTY, FLORIDA,
   ROBERT J. BUCK, III,
   MARYANNE EVANS,
   KAREN CLAIRMONT,
   ELSA GALLOZA-GONZALEZ, and
   LYNN MARIE HARTER,

   Defendants.
    __________________________________________/

        PLAINTIFFS’ CONSOLIDATED RESPONSE TO DEFENDANTS’
                 MOTIONS FOR SUMMARY JUDGMENT

          COME NOW, Plaintiffs, by and through their undersigned counsel, and file

   this Consolidated Response to the Motions for Summary Judgment filed by De-
   fendants ROBERT J. BUCK, ELSA GALLOZA-GONALEZ, LYNN MARIE

   HARTER (Doc. 88) and KAREN CLAIRMONT (Doc. 85). In furtherance thereof,

   undersigned counsel state as follows:

                                 INTRODUCTION

   A. Procedural History

      This is a wrongful death action predicated upon medical malpractice and a vio-

   lation of Title 42 U.S. Code §1983 arising out of the care and treatment of decedent,
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 2 of 20 PageID 1224




   Max Gracia, Jr., (“Gracia”) while he was awaiting trial at Orange County Correc-

   tions in August 2015. The Second Amended Complaint filed on January 18, 2018

   (Doc. 47) is the operative complaint. Its predecessor, the [First] Amended Com-

   plaint filed on September 18, 2017 (Doc. 29), after a thorough analysis by this Court

   (Doc. 44), was sustained in all respects other than Count I (§1983 violation against

   Orange County) which was dismissed with leave to amend (Doc. 44, pp. 16-17).

      The Second Amended Complaint followed but the Court granted the re-filed

   motion by Orange County to dismiss the restated §1983 violation against it in Count

   I (Doc. 56). In all respects beyond Count I, other than a consented-to-amendment

   to add a claim of punitive damages against each individual defendant, the [First]

   Amended Complaint (Doc. 29) and the Second Amended Complaint (Doc. 47) are

   similar in their respective factual and legal allegations.

        On February 15, 2019, Defendant Evans was voluntary dismissed by joint

   stipulation due to her pending bankruptcy in the U.S. Bankruptcy Court for the

   Western District of Pennsylvania (Doc. 87).

   B. Pending Motions for Summary Judgment
       Plaintiffs do not oppose the Motions for Summary Judgment filed by Defend-

   ants Gonzalez and Harter with respect to their alleged violations of §1983 (Counts

   VI [sic, should be V] and VI of Doc. 47, pp. 31-34 ) without prejudice to Plaintiffs’

   right to argue the relevance of their conduct as supportive of the §1983 violation


                                              2
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 3 of 20 PageID 1225




   alleged against Defendant Roberts Buck in his supervisory capacity as Medical Di-

   rector of Orange County Corrections Health Services.

       Defendant Orange County has not filed a motion for summary judgment with

   respect to Count VII, which alleges ordinary negligence and medical malpractice

   as against the County under the doctrine of respondeat superior (Doc. 47, pp. 34-

   35). Thus, the pending motions, however resolved, will not result in a dismissal of

   the entirety of this case, which is currently set for jury trial in the August 5, 2019

   trial term.

   C. Standard of Review

      As this Court has held, “[a] claim for relief under §1983 requires that the Plain-

   tiff allege a ‘deprivation of an actual constitutional right,’”citing McElligot v. Fo-

   ley, 182 F. 3d 1248, 1254 (11th Cir. 1999) (Doc. 44, p. 7). Under McElligot, the

   deliberate indifference to serious medical needs of prisoners constitutes a violation

   of the Eighth Amendment and, by extension, to pre-trial detainees under the Four-

   teenth Amendment. This Court has already held that the Complaint herein sets forth

   such a claim (Doc. 44, pp. 7, 16-17). The elements of this claim require sufficiently

   pleaded allegations of (1) a serious medical need; (2) deliberate indifference to that

   need by the defendant; and (3) a causal connection between the defendant’s delib-

   erate indifference and plaintiff’s injuries. This Court has held that these requisite




                                             3
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 4 of 20 PageID 1226




   allegations against the individual defendants have been set forth in the operative

   Complaint. Id.

            The more narrow question now before this Court is whether Defendant

   Buck and/or Defendant Clairmont are/is entitled to summary judgment based upon

   the state of the record. Under Fed. R. Civ. P. 56(a), summary judgment shall be

   granted only “if the movant shows that there is no genuine dispute as to any mate-

   rial fact and the movant is entitled to judgment as a matter of law.”

         As presumably recognized but misstated by Orange County defense counsel

   (Doc. 88, p. 3), “the court must view the evidence and the inferences from that

   evidence in the light most favorable to the [non]movant. Stein v. Ala. Sec’y of State,

   774 F. 3d 689, 692 (11th Cir. 2014) [added]. “A genuine dispute of material fact

   exists when the nonmoving party produces evidence allowing a reasonable fact-

   finder to return a verdict in its favor.” Id.

       Given the facts set forth below to be offered at trial, neither Defendant Buck

   nor Defendant Clairmont is entitled to summary judgment and a reasonable jury

   would be permitted to return a verdict against those defendants for a violation of

   §1983.




                                               4
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 5 of 20 PageID 1227




                                    FACTS

   A. Decedent’s Medical Treatment while at Orange County Corrections

         This Court is familiar with the underlying factual allegations regarding the

   lack of care and treatment of decedent at Orange County Corrections (“OCC”)

   which led to his tragic and unnecessary death on August 10, 2015. See Order on

   Motions to Dismiss (Doc. 44).

         A detailed summary of the medical records and nursing notes provided by

   Orange County in connection with the care and treatment rendered to Gracia during

   his incarceration at OCC in early August 2015 through the time of his death on

   August 10, 2015 is set forth in the Expert Witness Report and Affidavit of Lori E.

   Roscoe, DNP, APRN, ANP, CCHP-RN, Plaintiffs’ correctional health care expert

   and, by reference, is incorporated herein (“Roscoe Report” or “Roscoe Affidavit”)

   (Doc. 98, Exhibits A and B, respectively).

         (1) Dr. Buck’s role and involvement in decedent’s care
         Gracia was admitted to OCC on August 6, 2015 after being treated at the

   Orlando Regional Medical Center for dog bites to his legs and hands incurred dur-

   ing his arrest earlier that day. Defendant Robert Buck, the supervising doctor and

   the medical director of Corrections Health Services (“CHS”), evaluated Gracia at

   the time of his admission to the infirmary. He was the medical provider in charge

   of decedent’s care. Dr. Buck noted that Gracia had multiple dog-bites with severe


                                           5
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 6 of 20 PageID 1228




   flesh involvement and his immunocompromised status. See Roscoe Report at 3

   (Doc. 98, Exhibit A) .

         Dr. Buck’s diagnoses included multiple dog bites, HIV+, and exposure to

   syphilis. Dr. Buck also noted that Gracia was put back on his Depakote for seizures.

   Other medications ordered include Augmentin, an antibiotic, ibuprofen, a pain

   medication; and Tylenol #3, a pain medication. Dr. Buck documented that nursing

   staff needed to verify Gracia’s Atripla (an HIV medication) to see if he had been

   in compliance in the community. If he was compliant, Dr. Buck directed, the

   Atripla was to be ordered. There is no documentation in the health record that this

   verification occurred, and the Atripla was never ordered for Gracia. Laboratory

   studies were ordered to include a complete blood count, a comprehensive metabolic

   panel, a CD 4 count, a viral (HIV) load, and an RPR (test for syphilis) and a urine

   test for gonorrhea and chlamydia. See Roscoe Report at 3 (Doc. 98, Exhibit A).

         Dr. Buck never saw or inquired about his patient again despite the known

   and obvious risks of infection and his role as decedent’s admitting medical pro-

   vider. He was the only medical doctor ever to lay eyes or hands on decedent during

   his stay at OCC. In his deposition, Dr. Buck also stated that he was in charge of

   setting policy and providing training and supervision of the medical staff at OCC

   but blamed insufficiently trained and inadequately supervised staff members under

   him (who admittedly were known by Buck to have received no training regarding

                                            6
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 7 of 20 PageID 1229




   identifying and treating sepsis until Gracia’s death) for the poor treatment afforded

   Gracia. See Buck transcript at 22, lines 17-21; at 48, lines 10-16 (Doc. 99).

         (2) Decedent’s condition manifestly worsens yet medical care withheld
         Over the course of the next two days, August 7 and 8, no vital signs were

   taken or recorded and no physical assessment was done, even though Gracia had

   complained of vomiting twice. See Roscoe Report at 4-5 (Doc. 98, Exhibit A).

         On August 9, RN Clairmont documented that Gracia’s dressing on his left

   posterior thigh wound was changed at 0635 hours. She documented that the wound

   was reddened with a large amount of bloody drainage. The technique used was

   non-sterile and poorly tolerated by Gracia. Id. at 5.

         On August 9, at 1029 hours RN Gonzalez documented that Gracia com-

   plained of weakness and dizziness. Vital signs were obtained that include tachycar-

   dia of 131, blood pressure of 111/56, respirations of 22, oxygen saturation of 98%

   into temperature of 97.4°F. No physical assessment was done. Gonzalez notified

   ARNP Evans, who ordered and increased oral fluid intake. No further action was

   taken. Id.

         Later that day, August 9 at 2154 hours, LPN Lynn Marie Harter documented

   that decedent refused to get up for his evening medications. No vital signs were

   obtained and there is no signed refusal by decedent in the medical records. It was




                                             7
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 8 of 20 PageID 1230




   at this point that no further medical services were provided to decedent prior to his

   death. Id. at 5-6.

          After the last medical entry by LPN Harter at 2154 hrs. on August 9, there

   were no contemporaneous nursing notes or entries made by RN Clairmont, who

   relieved Harter, or any other medical provider about what had transpired during the

   late evening hours of August 9 or early morning hours of August 10.

          On August 10 at 0802 hours, RN Clairmont documented that an officer had

   notified her at approximately 0515 hours that Gracia was not breathing. When she

   arrived, Gracia was lying supine in the boat bed without pulse and respiration. Car-

   diopulmonary resuscitation efforts were initiated and continued until EMS arrived

   and assumed Gracia’s care. Id. at 6.

          On August 10, Gracia was brought to the Orlando Regional Medical Center

   by EMS at 0548 hours where he was pronounced deceased at 0609 hours.

          On August 10, 2015 at approximately 1100 hours an autopsy was performed.

   It was conducted by Chief Medical Examiner in the District Nine Office of the

   Medical Examiner who stated that the cause of death was septic shock complicating

   infected dog bite wounds of lower extremity with human immunodeficiency virus

   infection as a contributory factor. The manner of death was listed as homicide due

   to his incarceration. Id. at 6-7.




                                            8
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 9 of 20 PageID 1231




                     ARGUMENT AND LEGAL MEMORANDUM
         Orange County defense counsel misconstrues the testimony of one of Plain-

   tiffs’ expert, Dr. Thomas D. Fowlkes, and totally ignores the opinion of their other

   expert, Nurse Practitioner Lori E. Roscoe, a Certified Correctional Health Profes-

   sional–Registered Nurse with Doctorates in both Nursing Practice and Healthcare

   Administration.


         Expert Testimony of Dr. Thomas D. Fowlkes

         With respect to Defendants Gonzalez and Harter, Dr. Fowlkes did not find

   that their level of care and treatment of decedent was adequate. To the contrary,

   Fowlkes found both Gonzalez and Harter (whose motions for summary judgment

   on their personal §1983 liability counts are not being opposed) to have acted below

   the standard of care but not to the degree in which their conduct could be considered

   deliberate indifference, as he did with respect to their fellow nurses, Defendant

   Clairmont and former Defendant Evans. See Fowlkes transcript at 63, lines 1–5

   (Doc. 95).


         “A Fish Rots From the Head Down”

         Contrary to Orange County counsel’s contention, Dr. Fowlkes did find fault

   with the conduct of Defendant Robert Buck. While he could find no problem with

   Dr. Buck’s direct and limited interface with Gracia on August 6, 2015 at the time

                                            9
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 10 of 20 PageID 1232




   of admission to the infirmary (Fowlkes transcript at 24, lines 23-25) (Doc. 95),

   Fowlkes was highly critical of Medical Director Buck’s discharge of his responsi-

   bilities as a supervisor:

           “He [referring to Dr. Buck] was the medical director, and as such is respon-
   sible for all healthcare that’s delivered there. He is responsible for seeing that his
   other providers, so Nurse Practitioner Evans, and the nurses carry out the policies
   and procedures that are there, and [he] is responsible for seeing that those policies
   and procedures are followed and that the care that’s delivered is appropriate... He
   was the medical director, so I think that’s different than vicarious…I believe that
   his responsibilities as medical director are something more than vicarious respon-
   sibility for employees. ... I believe that he should be aware if he has nurses who are
   not taking vital signs on multiple shifts, multiple personnel not taking vital signs
   on multiple shifts, he should have been aware of that and he should have been aware
   of his providers not appropriately documenting and rounding on these patients.”
   (Fowlkes transcript at 25, lines 3–25; at 26, lines 1-13) (Doc. 95).

         “A fish rots from the head down” is an often used expression but one of

   uncertain origin which has been associated with Sir James Porter’s work published

   in 1768 entitled “Observations on the Religion, Law, Government, and Manners of

   the Turks” (The Idioms, self-proclaimed as the largest idioms dictionary).


         Whatever its source, this familiar expression certainly applies here. Consider

   that the four (4) healthcare providers who attended decedent in the last 48 hours of

   his life (Gonzalez, Evans, Harter, and Clairmont) while he was in obvious medical

   and mental decline, failed to either take or record vitals; to assess and evaluate him;

   or, in the case of Evans, who authorized Gracia’s discharge from the infirmary for
                                             10
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 11 of 20 PageID 1233




   which no written records were found, to have even seen him, were all acting under

   the supervision of Dr. Buck. All four of these healthcare providers were found by

   Dr. Fowlkes to have deviated from the standard of care, and in the case of Clair-

   mont and Evans, to have evinced a deliberate indifference to the health and safety

   of decedent. Indeed, the fish does rot from the head down.


         Expert Opinion and Affidavit of Lori E. Roscoe

         Nurse Practitioner Roscoe, Plaintiffs’ corrections healthcare services expert,

   whose deposition was not taken by the defense, opined as follows on the subject of

   supervisory liability:


           Orange County Corrections Health Services (CHS) was in charge of the
   healthcare program. As such, it was responsible to ensure that the care provided to
   the individuals at the Orange County jail was appropriate and timely, administered
   according to its policies and procedures, and provided by staff that were properly
   trained. CHS failed in these responsibilities when the care rendered to Mr. Gracia
   fell significantly below the standard of care and demonstrated indifference to a se-
   rious medical condition. CHS failed to provide staff that were properly trained in
   assessment and identification of serious medical conditions. A complete assess-
   ment by nursing staff or by the provider was not conducted on Mr. Gracia when he
   was complaining of vomiting; when his vital signs deviated significantly from nor-
   mal; when the condition of his wound was clearly worsening; and when his mental
   status had changed. CHS failed to appropriately supervise their staff to ensure that
   they were adhering to the policies and procedures of CHS. (Roscoe Report at 9-10)
   (emphasis added) (Doc. 98, Exhibit A).

         In a supplemental affidavit, Nurse Practitioner Roscoe stated as follows:

                                           11
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 12 of 20 PageID 1234




          [M]y use of the phrase “demonstrated indifference” in my report in describ-
   ing the failure of Orange County Corrections Health Services (“CHS”) to provide
   adequate supervision, training and monitoring of the medical staff was intended by
   me to connote a degree of discernible indifference by CHS and those individuals
   responsible for providing such supervision and monitoring, most notably CHS
   medical director, Dr. Buck, that was deliberate or willful in nature and in reckless
   disregard of the likely outcome, while not necessarily intending such outcome.
   (Roscoe Affidavit at par. 6) (Doc. 98, Exhibit B).

         The needless and tragic antagonistic turn of events which occurred on the

   evening of August 9, 2015, through no fault whatsoever of decedent, cannot be

   emphasized enough as an indicator of the lack of adequate supervision and training

   at OCC which should have been apparent to Dr. Buck, then well into his 3 1/2 year

   tenure as Medical Director at the time of the events which led to Gracia’s death.

   Buck admitted in his deposition that at no time prior to decedent’s death was there

   any training or supervision given to the medical staff regarding sepsis (Buck tran-

   script at 22, lines 17-21) (Doc. 99), despite sepsis being a likely occurrence in a jail

   environment. See Joseph A. Bick; Infection Control in Jails and Prisons, Clinical

   Infectious Diseases, Vol. 45, Issue 8, 15 Oct. 2007, pp. 1047-1055

   https//doi.org/10.86/521910


         As earlier noted, on August 9, at 2154 hours, LPN Harter documented in a

   Nursing Note that Gracia refused to get up for his evening medications. She unilat-

   erally documented that a "refusal" was done, without any signed refusal by the pa-

   tient, as though Garcia was being intentionally non-compliant as opposed to simply
                                             12
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 13 of 20 PageID 1235




   being too weak to get off his bed and take his medications, as was in fact the case.

   No vital signs were obtained that evening by either of the attending nurses, Defend-

   ants Harter and Clairmont, even though his vital signs obtained by another nurse,

   Defendant Gonzalez, eleven (11) hours earlier on August 9th were clearly prob-

   lematic and indicative of tachycardia and the onset of sepsis.


          Incredulously, nothing whatsoever was done by any CHS medical provider

   to further evaluate Gracia’s medical status, provide care and treatment or elevate

   him to a higher level of care at an outside medical facility. It was clear, as was

   obvious to the CHS medical staff on August 9th, from his abnormal vital signs and

   the worsening appearance of the wound which were indicative of the onset of sep-

   sis, that Gracia was declining rapidly. This conduct or failure to act by any of the

   CHS medical staff, including its medical director, Dr. Buck, both deviated from the

   appropriate standard of care and evinced a deliberate indifference to the safety and

   health of Decedent. See Roscoe Report at 7-10; Roscoe Affidavit at par. 6 (Doc.

   98).

      Rather than act as his healthcare providers, the CHS medical staff chose to adopt

   the role of decedent’s adversary and refused or deliberately failed to provide any

   further medical attention until he was found eight (8) hours later in his cell with no

   detectable pulse or respiration by an officer during breakfast service.


                                            13
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 14 of 20 PageID 1236




      This collective failure by CHS medical staff bespeaks of a systemic problem

   that can be traced directly to a lack of appropriate supervision and training by Dr.

   Buck, the medical director of CHS, who acknowledged in deposition that he is in

   charge of policymaking as well as training and supervision. See Buck transcript at

   6, lines 1-6 (Doc. 99). It was inadequate training and supervision which permitted

   this across-the-board failure to render the most basic care to decedent.

       Furthermore Dr. Buck was personally aware of this risk when he admitted the

   immunocompromised Gracia with severe flesh wounds to the infirmary and did

   nothing whatsoever to follow up. Instead, Dr. Buck blindly relied upon a medical

   staff which he knew was not adequately trained in identifying patients in medical

   or mental decline with acute needs, especially the rapid onset of sepsis. See Buck

   transcript at 22, lines 17-21 (Doc. 99). There is no indication in the record whatso-

   ever that Dr. Buck spoke to any member of the medical staff or even reviewed the

   nursing records regarding the condition of his otherwise abandoned and immuno-

   compromised patient, Gracia.


     Clairmont’s Motion for Summary Judgment should be denied

       Shortly before midnight on August 9, 2015, a correctional officer and two su-

   pervisors came to the cell which housed Gracia to effect his transfer from the infir-

   mary to a general population housing unit, 3B. According to reports by both Officer

                                            14
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 15 of 20 PageID 1237




   Vargas and his tour supervisor, Cpl. Garrett, produced by Orange County, Garcia

   was lying on the floor groaning in a lethargic manner and appeared unresponsive

   to their commands.

        Defendant Clairmont was present for this interface. She rendered no medical

   assistance or evaluation whatsoever, even though she noted that his dressings were

   “heavily soiled with dried, bloody drainage.” See Roscoe Report at 6 (Doc. 98,

   Exhibit A). Instead, according to the furnished reports by officers, she advised that

   Gracia was “faking or exaggerating his medical condition and inability to get up.”

        Eventually, with the help of two inmate workers, according to the reports pro-

   duced by Orange County, Officer Vargas was able to move Gracia to an adjacent

   cell (#19) in the Medical 1B unit “where a recording camera [had been] installed

   in order to better ascertain the validity of his proclaimed illnesses,” according to

   the report filed by Vargas. This occurred at approximately 2316 hours on August

   9th without any force or resistance from the lethargic Gracia who was noted as

   being “compliant” to whatever extent his physical abilities permitted.


        Even after the move, according to the video produced by Orange County, nei-

   ther Clairmont nor any other medical staff member made any attempt to assess or

   evaluate the medical condition of Gracia and never entered cell #19 to check upon




                                            15
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 16 of 20 PageID 1238




   him At that point a decision had been made to file disciplinary charges against

   Gracia and apparently terminate all medical assistance.


      Approximately three hours later, on August 10th at 0258 hours, a corrections

   investigator attempted to interrogate Gracia in cell #19 regarding this matter but

   Gracia was unable to reply. It is not known whether Gracia was dead or alive at

   that point and no one attempted to ascertain his condition. Nonetheless, during the

   five hours Gracia was in cell #19 being monitored by camera, neither Clairmont

   nor any other medical staff member made any attempt to attend or assess their med-

   ical patient until it later was reported at 0511 hours on August 10th that Gracia was

   no longer breathing.


        On August 10th at 0313 hours, Clairmont retrospectively documented that at

   2100 hours on August 9th, Gracia was observed twisting himself and moaning

   loudly on the bed. He stated that he “can’t do it” and slid to the floor. See Roscoe

   Report at 6. Again, there is no explanation in the records as to why no care or

   treatment was rendered to Gracia in those fateful eight (8) hours.


       Less than 25 minutes later, at 0335 hours on August 10th, Clairmont retrospec-

   tively created a second document, a Nursing Progress Note dated August 9, regard-

   ing Gracia’s alleged behavior—refusing to follow corrections officers’ orders re-




                                            16
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 17 of 20 PageID 1239




   garding a pending move to 3B— which resulted in the filing of a “DR” (Discipli-

   nary Report) against Gracia. She claimed that Gracia continued to lie on the floor

   on his back, "refusing all treatment." Id. At a minimum, while Clairmont was gen-

   erating these retrospective notes at 3 o'clock in the morning on August 10th, she

   could have been attending or looking in on her patient.


      The care and treatment or lack thereof provided by Clairmont to decedent from

   August 8 to August 10, 2015 while he was incarcerated at the jail deviated from the

   acceptable nursing standard of care, and rose to the level of deliberate indifference

   given what Clairmont knew of Gracia's declining medical condition from August

   8th at approximately 5 PM when he started vomiting through the early morning

   hours of August 10th when he was found dead in his cell after being totally unat-

   tended by medical staff for nearly eight (8) hours during which time he was under

   the direct care of Clairmont. See Roscoe Report at 8-9 (Doc. 98, Exhibit A).

      Clairmont lamely argues in her Motion that her “failure to properly recognized

   that Gracia was becoming septic based on the symptoms that he was displaying

   while under her care, even if negligent, is insufficient to establish a claim of delib-

   erate indifference.” (Doc. 85, p. 16). In response, this Court said it best: “While the

   Decedent lay dying in a cell on August 10th, the camera rolled as the Defendants

   pursued their diagnosis of malingering. Faced with objective evidence of a serious


                                             17
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 18 of 20 PageID 1240




   medical need, an unfounded diagnosis of malingering is the epitome of deliberate

   indifference (Doc. 44, pp. 16-17). Nothing more need be said.


     Buck’s Motion for Summary Judgment should be denied

       To be sure, supervisory liability under §1983 cannot rest upon vicarious liabil-

   ity. A supervisor, however, may be liable where it is shown “that the supervisor

   either directly participated in the unconstitutional conduct or that a causal connec-

   tion exists between the supervisor’s actions [or, as here, his deliberate failure to

   act] and the alleged constitutional violation.” Keith v. DeKalb City, 749 F. 3d 1034,

   1047-48 (11th Cir. 2014). [Added]. “Alternatively, the causal connection may be

   established when a supervisor’s custom or policy results in deliberate indifference

   to constitutional rights.” Cottone v. Jenne, 326 F. 3d 1352, 1360 (11th Cir. 2003)

   (citations omitted).

      Here, a causal connection can be shown by Dr. Buck’s chosen course of inaction

   in the face of known risk or his policy or custom which results in deliberate indif-

   ference. Apparently, Dr. Buck has a policy or custom of not reviewing any of the

   medical records generated by the medical staff he supposedly supervises, including

   those of patients known by him to be at serious risk, as likely was the case here.

   Rather, it appears that he awaits getting bad news by telephone before he gets in-

   volved. Consider the following:

                                            18
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 19 of 20 PageID 1241




     Q. So if I understand, then, you saw Mr. Gracia when he was admitted to the
   infirmary, and after that point, in your mind, you had no further obligation to Mr.
   Gracia from a medical provider standpoint because Nurse Evans was going to take
   charge; is that correct?

     A. Correct. Now, I will say that I am available by phone at all times to my pro-
   viders and to the nurses. And the providers know if they ever have any questions
   or if they ever have any concerns, they can call me. I will come down there. I’ll see
   the patient. The nurses know that my phone is on 24/7. (Buck transcript at 15, lines
   14-25; at 16, lines 1-4) ( Doc. 99).

       This is hardly meaningful supervision. At best, “call me 24/7 if you must” is a

   form of passive intervention equivalent to deliberate indifference which creates a

   causal nexus to the constitutional injury. As this Court already observed, “Buck

   need not have been continuously aware of updates to the Decedent’s condition to

   have been deliberately indifferent to a serious risk of harm to the Decedent, because

   he already knew of the severe wound and the HIV positive status, which together

   constituted the serious risk of harm.” (Doc. 44, p. 15).

       More critically, despite the knowledge of serious risk of harm, Buck deliber-

   ately chose to do nothing further... no conferring, no monitoring, no review of the

   medical records and no inquiries. Nothing. In other words, he remained deliberately

   indifferent to the outcome.


      WHEREFORE, Plaintiffs respectfully request that Motions for Summary

   Judgment by Defendants Buck and Clairmont be denied.


                                            19
Case 6:17-cv-01423-GAP-LRH Document 100 Filed 03/11/19 Page 20 of 20 PageID 1242




                                    /s/ Jason J. Recksiedler, Esquire
                                   JASON J. RECKSIEDLER, ESQ.
                                   Florida Bar No.: 092060
                                   NEJAME LAW, P.A.
                                   189 S. Orange Avenue, Suite 1800
                                   Orlando, FL 32801
                                   Telephone: 407-500-000
                                   Facsimile: 407-802-1709
                                   Email for service (FL R.Jud.Admin.2.516):
                                   Primary email:     Jason@nejamelaw.com;
                                   Secondary email: Bianca@nejamelaw.com;
                                                      Litigation@nejamelaw.com

                                   /s/ Stephen J. Calvacca, Esquire
                                   STEPHEN J. CALVACCA, ESQUIRE
                                   Florida Bar No.: 561495
                                   NEJAME LAW, P.A.
                                   189 S. Orange Avenue, Suite 1800
                                   Orlando, FL 32801
                                   Telephone: 407-500-000
                                   Facsimile: 407-245-2980
                                   Email for service (FL R.Jud.Admin.2.516):
                                   Primary email:     civilservice@nejamelaw.com;
                                   Secondary email: Stephen@nejamelaw.com;
                                                      Darlene@nejamelaw.com


                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of

   the Court and a true and correct copy of the foregoing has been furnished through

   the CM/ECF portal of the Middle District of Florida to opposing counsel and that

   I have sent same by U.S. mail to both Max Gracia, Sr., and Willine Bryant a/k/a

   Gracia at their respective addresses on file on this 11th day of March, 2019.

                                    /s/ Stephen J. Calvacca, Esquire
                                           20
